Citation Nr: 1427105	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  11-27 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for chronic lymphocytic leukemia (CLL), including as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

The Veteran served on active duty from February to August 1970, and from December 1973 to October 1979.  Between those tours, and after his final tour, he was a member of the United States Navy Reserve (USNR), where he performed tours of active duty for training (ACDUTRA) and inactive duty training (IDT) until his retirement. 

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Reno, Nevada, which denied the benefit sought on appeal.

The Veteran appeared at a Board hearing in May 2012 before the undersigned Veterans Law Judge.  A transcript of the hearing testimony is associated with the claims file.  At the hearing, the Veteran submitted additional medical evidence under waiver of initial RO review and consideration of the evidence.  In light of the waiver, the Board may consider the evidence without the necessity of a remand.  See 38 C.F.R. § 20.1304 (2013).

In addition to his paper claims file, the Veteran has a Virtual claims file, which is a highly secured paperless repository, associated with his appeal.  The Board has considered the documents in both files while reviewing this appeal.


FINDINGS OF FACT

1.  The Veteran's CLL did not have its clinical onset in active service or within one year of active service.  CLL is not otherwise causally related to active service.

2.  The Veteran did not serve or set foot ashore in Vietnam during his active service.

CONCLUSION OF LAW

The requirements for entitlement to service connection for CLL have not been met.  38 U.S.C.A. §§ 101(24), 1101, 1110, 1112, 1116, 1131, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1(k), 3.6(a), (c)(3), 3.102, 3.303, 3.307, 3.309, 3.313 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the rating decision appealed, VA notified the Veteran in April 2009 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and notice of how disability ratings and effective dates are assigned in the event service connection is granted.  The Board finds the letter was time- and content-compliant.  See 38 C.F.R. § 3.159(b)(1); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim.  See 38 C.F.R. § 3.159(c).  The Veteran was not afforded a VA examination as part of the adjudication of his claim.

VA will provide a medical examination or obtain a medical opinion where there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with a veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79, 82-83 (2006).  The threshold for triggering an examination is low.  See id.  Despite the low threshold, however, for the reasons discussed in detail below, the Board finds the Veteran was not prejudiced, as the evidence of record, including the Veteran's lay testimony, shows that all of the four requirements are not present.

The AOJ determined in June 2011 that the Veteran's service treatment records related to his active service were unavailable.  An AOJ letter dated that same month notified the Veteran of that fact.  See 38 C.F.R. § 3.159(e).  Neither the Veteran nor his representative asserts that there were other steps the AOJ may have taken in an attempt to locate his service treatment records.  Further, as discussed later, due to the state of the evidence, the service treatment records for the period 1973 to 1979 are not Germaine to the Veteran's claim.

The United States Court of Appeals for Veterans Claims (Court) has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues; and, the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  At the hearing, the undersigned identified the issue before the Board, asked questions of the Veteran that ensured his testimony addressed the criteria needed to prove his claim, and suggested medical evidence that may help his claim.   Neither the Veteran nor his representative voiced any disagreement with the manner the hearing was conducted.  Hence, the Board finds the Bryant notice requirements were complied with.

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board has reviewed all the evidence in the Veteran's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Applicable Law and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training IDT during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (d).  ACDUTRA includes full-time duty performed for training purposes by members of the National Guard of any state, and members of a Senior Reserve Officers' Training Corp (ROTC) Program.  38 U.S.C.A. §§ 101(22), 316, 502, 503, 504, 505; 38 C.F.R. § 3.6(c)(3), (4).

Leukemia is presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  This presumption applies to veterans who have served 90 days or more of active service during a war period or after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  However, presumptive periods do not apply to ACDUTRA or IDT.  Biggins v. Derwinski, 1 Vet. App. 474 (1991).   
 
In addition to the above, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  As concerns Naval personnel, service in Vietnam includes the waters off the shore of Vietnam.  Nonetheless, service must have been performed, or there must have been visitation, ashore in Vietnam for presumptive exposure to herbicides to apply.  38 C.F.R. §§ 3.307(a)(6), 3.313.

There is no presumption of herbicide exposure for Veterans who did not serve in Vietnam (or for certain time periods in Korea).  There must be evidence of exposure to herbicides outside of Vietnam in order for a Veteran to be entitled to presumptive service connection for the any disease deemed associated with herbicide exposure.

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 67 Fed. Reg. 42600-42608 (2002).  CLL is among the diseases that are deemed associated with herbicide exposure.  38 C.F.R. § 3.309(e).  Thus, the salient issue is whether the Veteran was in fact exposed.

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has also held that when a claimed disorder is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during the service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007).

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements in a claim involving a listed chronic disease is through a demonstration of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a chronic disease was "noted" during service or within the applicable presumptive period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Walker, supra; see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  If a chronic disease is adequately demonstrated during service and at any time thereafter, service connection will be conceded.  38 C.F.R. § 3.303(b).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Board must fully consider the lay evidence of record.  Davidson, 581 F.3d 1313.  A layperson is competent to report on the onset of disability and, when applicable, continuity of his or her current symptomatology.  See Layno, 6 Vet. App. at 470 (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient to establish a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).
 
When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. at 511, aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The medical evidence of record shows a current diagnosis of CLL, asymptomatic.  The Veteran was diagnosed with the disease in 2006.  Hence, the first requirement for service connection is shown.  See 38 C.F.R. § 3.303.  Nonetheless, the salient issue is whether he manifested the disease in active service, or if not, whether it is otherwise causally connected with his active service.

The Veteran did not serve in the Vietnam theater during his active service between February and August 1970.  This is also the case for his the tour from December 1973 to October 1979, which he performed after being commissioned in the USNR.  The Veteran makes no assertions to the contrary.  Service personnel records reflect that, while an advanced midshipman in Navy ROTC (NROTC), the Veteran was awarded the Vietnam Service Medal.
 
The Veteran concedes that he did not set foot ashore or otherwise visit Vietnam during his 1973 summer cruise.  Transcript, p. 6.  Rather, he asserts that the vessels other than the Duluth on which he served either hugged the shoreline of Vietnam, or was otherwise close enough that he could have swam ashore.  Id., p.5.

The Veteran testified further that he served aboard vessels other than the Duluth which he suggests were amphibious vessels or served in the "Brown Waters" of Vietnam.

Service personnel records do not document service on any vessel other than the Duluth.  The history of the Duluth, including that submitted by the Veteran, notes the Duluth projected troops ashore via helicopter.  Further, it is not listed among vessels that were part of the Mobile Riverine Force, Inshore Fire Support (ISF) Division 93 or had one of the designations that noted operation on the inland waterways of Vietnam.  Veterans whose military records confirm they were aboard these ships qualify for presumption of herbicide exposure.  See http://www.publichealth.va.gov/exposures/agentorange/shiplist/list.asp.  This is also the case for the other vessels the Veteran claims to have served on: the USS Tripoli (LPH 10) and the USS Tuluga (AO 62), an oiler.  Neither has the hull designation or is listed as part of the designations that noted operation on the inland waterways of Vietnam.

Although the Veteran testified extensively about where his vessels operated, he in fact conceded he never entered the inland waterways or so-called brown water of Vietnam.  Transcript, p. 6.  It is immaterial how close to the Vietnam shoreline the vessels the Veteran was on may have sailed.  The Board has viewed the color slides the Veteran submitted in support of his claimed close proximity to Vietnam.  The slides in fact show categorically that the Veteran was not ashore.  For the presumption to apply, whatever may be his claimed swimming ability, he must have in fact set foot ashore or served in the inland waterways, which he concedes he did not.  Hence, the Board is constrained to find the evidence is against service connection due to presumptive exposure to herbicide.  38 C.F.R. §§ 3.307, 3.309(e).

The Board notes the Veteran's testimony at the hearing that his private physicians opined his CLL was due to his prior herbicide exposure.  Transcript, pp. 3, 7, 10.  First, the Board notes the Veteran's extensive private treatment records related to the private physicians he named do not even note his prior military history or any opinion that the Veteran's CLL is causally related to any herbicide exposure.  They note only his treatment regimen.  The Veteran is certainly competent to testify to what his physicians may have told him.  See 38 C.F.R. § 3.159(a)(2).  Nonetheless, assuming his credibility arguendo, the issue is mooted by the fact the he cannot be presumed to have been exposed to herbicide during his brief presence in the waters off of Vietnam.  Moreover, the file is lacking specific evidence tending to show actual exposure.  

The Veteran's final asserted basis for service connection is that he in fact manifested CLL in 2000, prior to his retirement from the USNR.  Specifically, the Veteran asserts that laboratory test results for the period from February to April 2000 in fact reflect findings that show he manifested CLL at that point in time.  The Board infers the Veteran, by this assertion, seeks service connection on a direct basis as well as on the basis of a chronic disease.  See 38 C.F.R. §§ 3.303(b), 3.307(a), 3.309(a).  Regrettably, the Board is also constrained to reject the Veteran's claim on these bases as well.

As noted earlier, after October 1979, the Veteran's status was Naval reservist.  There is no evidence, and the Veteran does not assert otherwise, that his CLL may be causally related to a tour of ACDUTRA or IDT, other than the fact a blood sample for the period from February to April 2000 may possibly have been taken during a tour of ACDUTRA or IDT may have revealed the presence of the disease.  As also earlier noted, even if the Veteran's CLL manifested within a year of a tour of ACDUTRA or IDT, presumptive service connection does not apply to ACDUTRA or IACDUTRA.  Biggins,  1 Vet. App. at 477-78.

The Board acknowledges the Veteran's testimony and his written submissions asserting his personal belief that he manifested CLL as early as 2000.  He based his opinion on his personal comparison of the 2000 laboratory results with those of 2005 and later that he opine are the same.  Without addressing questions of competence, the Veteran relies solely on his status as a USNR officer in 2000 to prove his claim, which is not sufficient.  This rationale also applies to his testimony that his private physicians reviewed the 2000 laboratory results and opined they showed CLL had manifested at that point in time.

In light of all of the above, the Board is constrained to deny the claim on both a presumptive and direct basis.  38 C.F.R. §§ 3.303, 3.307, 3.309, 3.313.

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claim, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to service connection for CLL, including as due to herbicide exposure, is denied.


 
____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


